Exhibit 10.2

 

EXECUTION VERSION

TRADEMARK LICENSE AGREEMENT

 

This TRADEMARK LICENSE AGREEMENT, dated as of April 21, 2011 and effective as of
the Closing (as defined in the Purchase Agreement), between TruGreen Companies
L.L.C., a Delaware limited liability company (“Licensor”), and TruGreen LandCare
L.L.C., a Delaware limited liability company (“Licensee”).

 

PRELIMINARY STATEMENT:

 

WHEREAS, Licensor and Commercial Finance Services 110-A, LLC (“Buyer”) are
parties to that certain Purchase Agreement, dated as of the date hereof
(“Purchase Agreement”), under the terms of which Buyer acquired the Membership
Interests in Licensee and the Transferred Partnership Interest in Licensee’s
subsidiary, TruGreen LandCare California; and

 

WHEREAS, the Purchase Agreement calls for the execution and delivery of this
Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and in the Purchase Agreement, it is hereby agreed between Licensor and
Licensee as follows:

 

 

ARTICLE I

DEFINITIONS

 

Section 1.1            Definitions.  Capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings given to them in the
Purchase Agreement.  The following terms as used in this Agreement shall have
the meaning given to them herein.

 

“Agreement” means this Trademark License Agreement and the Exhibits attached
hereto.

 

“Brand Guide” means the document containing Licensor’s rules and practices for
use of the Marks set forth in Exhibit B attached hereto, with such reasonable
changes thereto as may be made by Licensor from time to time that are applicable
to Licensor’s other businesses using a name or mark containing “TruGreen”, and
in each case with any such changes being subject to Section 5.2.

 

“Effective Date” means the date on which this Agreement is effective as
indicated in the first paragraph of this Agreement.

 

“Existing Promotional Materials” means any advertising and promotional
materials  that were used by Licensee or any of the Acquired Companies during
the twelve months prior to the Effective Date and any advertising or promotional
materials that are substantially the same as such materials.

 

--------------------------------------------------------------------------------


 

“Keyword Agreement”  means any agreement relating to the placement of paid
listings for “keyword” or similar Website searches that contain the word or mark
“TruGreen”, either alone or in combination with other words or phrases.

 

“Licensee” means the party identified as the Licensee in the first paragraph on
page 1 of this Agreement.

 

“Licensor” means the party identified as the Licensor in the first paragraph on
page 1 of this Agreement.

 

“Marks” means and shall be limited to the service marks, trademarks, logos and
domain names as shown in Exhibit A attached hereto.

 

“New Services” means all services, excluding the Base Services, that are
approved as “New Services” in accordance with Section 3.1.

 

“New Promotional Materials” means all advertising and promotional materials 
other than the Existing Promotional Materials that are approved as “New
Promotional Materials” in accordance with Section 3.1.

 

“Purchase Agreement” means the agreement identified in the first recital on
page 1 of this Agreement.

 

“Quality Standards” means: (i) at least the same standards, in all material
respects, of quality, appearance, service, design, material and workmanship
observed by Licensee or the Acquired Companies in the conduct of the Business
during the twelve months prior to the Effective Date in the marketing, promotion
and delivery of Services; and (ii) such additional standards as may be adopted
pursuant to Section 4.1.

 

“Services” means (a) landscape design, landscape maintenance, mowing, grass
cutting, edging, gardening, tree and plant removal, planting and maintenance,
irrigation and installation and maintenance of irrigation systems, snow and ice
removal services and any other services (other than those in (b) below), in each
case performed, marketed, promoted, offered for sale, sold, rendered or
otherwise commercialized by Licensee or any of the Acquired Companies to
Commercial Customers during the twelve months prior to the Effective Date,
(b) lawn maintenance (other than mowing, grass cutting, edging), fertilization
and exterior pest and weed control services provided to Commercial Customers,
but only to the extent provided or performed in areas where professional third
party providers of such services are not reasonably available, (c) operation of
a tree or plant nursery, (d) services that are related or ancillary to any of
the services identified in items (a) and (c) and which are not competitive with
any services or products then offered by Licensor or its Affiliates at the time
Licensee first proposes to begin providing such services, provided Licensee
shall give written notice to Licensor prior to offering any such related or
ancillary services (collectively, the items in (a), (b), (c) and (d) being the
“Base Services”), and (e) New Services as permitted by Article III.

 

“Term” shall mean the period of time identified in Section 8.1(a).

 

2

--------------------------------------------------------------------------------


 

“Territory” shall mean and be limited to the United States of America.

 

Section 1.2            Interpretation.  Articles, titles and headings to
sections herein are inserted for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.  The Exhibits referred to herein shall be construed with and as an
integral part of this Agreement to the same extent as if they were set forth
verbatim herein.  For purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation,” (b) the word “or” is not exclusive and (c) the words “herein”,
“hereof”, “hereby”, “hereto” and “hereunder” refer to this Agreement as a
whole.  Unless the context otherwise requires, references herein:  (i) to
Articles, Sections and Exhibits mean the Articles and Sections of, and the
Exhibits attached to, this Agreement; (ii) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and not prohibited by this Agreement; and (iii) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder.  This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.

 

ARTICLE II

LICENSE GRANT

 

Section 2.1            Grant.  Licensor hereby grants to Licensee a limited,
exclusive, non-transferrable (except as provided in Section 10.5),
non-sublicensable (except to an Affiliate) right and license to use the Marks
during the Term in the Territory in connection with the performance, marketing,
promotion, offering for sale, sale, rendering or other commercialization of the
Services, in accordance with the terms and conditions set forth in this
Agreement, including for the avoidance of doubt the Quality Standards and Brand
Guide.  Licensee hereby accepts this grant of license, subject to the terms and
conditions set forth in this Agreement.  In connection with the license granted
in this Section 2.1, Licensee may, with the prior written consent of Licensor,
which consent shall not be unreasonably withheld or delayed, use any Mark in
combination with other words or marks in connection with the Services.  As
between the parties, Licensor shall own the “TruGreen” component of any such
combination and Licensee shall own the “LandCare” component and any new or other
term or element, other than a term or element then owned or used by Licensor or
one of its Affiliates, used in connection with the Marks in this manner.   Only
Licensee and its sublicensees authorized under Section 2.2 shall be permitted to
use the Marks in connection with the marketing, sale or provision of the
Services.

 

Section 2.2            Sublicenses.  The licenses granted under this Agreement
are personal to Licensee.  No rights granted under this Agreement may be
sublicensed or delegated to a third party other than to an Affiliate of
Licensee.  Any such sublicense shall be subject to the terms of this Agreement
and any Affiliate sublicensed under this Section 2.2 shall agree to be bound by
the terms of this Agreement, provided Licensee shall continue to be responsible
for the performance or non-performance of such Affiliate.  On each anniversary
of this Agreement or

 

3

--------------------------------------------------------------------------------


 

more frequently if reasonably requested by Licensor, Licensee shall provide
Licensor with a list of any sublicenses granted by Licensee.

 

Section 2.3            Reservations.  (a) Any rights related to the Marks not
granted to Licensee in this Agreement are specifically reserved by and for the
Licensor.  For the avoidance of doubt and subject to Section 8.5 of the Purchase
Agreement and the last sentence of Section 2.1, Licensor expressly reserves the
right to retain for itself (and/or its Affiliates) and/or to grant to third
parties licenses of any scope, in any geographical area, to use the term
“TruGreen” alone or in combination with any word, other than “Landcare”,
including on or in connection with any product or article of merchandise.

 

(b)  Notwithstanding the foregoing, during the Term and following the
termination of the restrictions in Section 8.5 of the Purchase Agreement,
Licensor shall not use the Marks, or any mark containing “TruGreen” in
combination with a word that is a confusingly similar derivative of the word
“LandCare”, or grant to third parties a license to use the same, in connection
with the Services.  For the avoidance of doubt and by way of example only, the
terms “TruGreen LawnCare,” “TruGreen Landscaping,” and/or any other compound
term, the second word of which is “Care” and the first word of which is any word
other than “Land,” shall not be deemed to be such a confusingly similar
derivative.  Licensee acknowledges that this Agreement only pertains to the
Marks and does not include a license or any other rights to any other
intellectual property of Licensor, including patents, trademarks or copyrights.

 

Section 2.4            License Limitations.  Licensee, on behalf of itself and
its Affiliates, agrees that the rights of the Licensee and its Affiliates to the
Marks pursuant to the terms of any trademark agreement between Licensor and its
Affiliates (other than Licensee and its Affiliates) on the one hand and the
Licensee and its Affiliates (including the Acquired Companies) on the other that
exist prior to the Effective Date shall terminate on the Effective Date. 
Licensee, on behalf of itself and its Affiliates, agrees that after the
Effective Date, Licensee and its Affiliates will not expressly, or intentionally
by implication, do business as or represent themselves as Licensor or its
Affiliates. For the avoidance of doubt, use of the Marks by Licensee as
permitted hereunder and, where necessary hereunder, approved by Licensor shall
not constitute Licensee doing business as or representing themselves as Licensor
or its Affiliates.

 

ARTICLE III

NEW SERVICES

 

Section 3.1            New Services and New Promotional Materials.  All New
Services and New Promotional Materials are subject to the advance written
approval of Licensor in accordance with this Section 3.1 and Section 3.2. 
Approval of new services as “New Services” shall be subject to the written
approval of Licensor in its sole discretion.  With respect to approval of any
new promotional materials as “New Promotional Materials”, Licensor shall not
unreasonably withhold, condition or delay its approval any new promotional
materials if such promotional materials: (i) shall be of a standard of quality
that is substantially equal to or better than the quality of the Existing
Promotional Materials, and (ii) are intended for the same or substantially
equivalent purpose and application as the Existing Promotional Materials.  All
New Promotional Materials shall contain the following statement: “The TRUGREEN
LandCare marks are used under license from TruGreen Companies L.L.C.”

 

4

--------------------------------------------------------------------------------


 

Section 3.2            Approvals.  Licensee shall be permitted to use all
Existing Promotional Materials without approval.  Licensee shall submit
descriptions of all New Services and representative samples of all New
Promotional Materials to Licensor except as otherwise provided in the last
sentence of this Section 3.2.  Licensor shall thereafter have ten (10) days to
approve or reject each item of New Promotional Material.  Any New Service may
not be performed, marketed, promoted, offered for sale, sold, rendered or
otherwise commercialized under or in connection with a Mark prior to receipt by
Licensee of written approval from Licensor.  No New Promotional Material may be
used or disseminated in any manner prior to receipt by Licensee of written
approval (or deemed approval) from Licensor unless the Marks are entirely
removed therefrom.  Licensor may only disapprove of any New Promotional
Materials if such materials violate any of the terms of this Agreement.  During
such review, if Licensor reasonably determines that Licensee’s use of the Marks
on New Promotional Materials do not meet the Quality Standards or Brand Guide or
otherwise violate any of the terms of this Agreement, Licensor shall notify
Licensee in writing within ten (10) days of receipt of the sample.  Such
notification must include a detailed description of the specific aspects of
Licensee’s use of the Marks that do not comply with the terms set forth in this
Agreement.  If Licensor does not provide such detailed notice of disapproval to
Licensee regarding any of the submitted sample materials within ten (10) days of
Licensor’s receipt of the submission, then such New Promotional Materials shall
be deemed approved.  After any New Services are approved by Licensor, or New
Promotional Materials are approved or deemed approved by Licensor, then Licensee
shall not be required to seek Licensor approval for the continued delivery of
such New Services or reuse or revisions of such New Promotional Materials (or
any reuse or revision of Existing Promotional Materials) that are substantially
the same as the Existing Promotional Materials, the previously approved New
Promotional Materials or the New Services.

 

ARTICLE IV

QUALITY

 

Section 4.1            Adherence to Quality Standards.     The conduct of the
Business and the Services, including the methods and processes used by Licensee
in the delivery of Services, shall comply with: (i) the Quality Standards,
(ii) all applicable Requirements of Law, (iii) all applicable industry standards
and all safety standards applicable to a particular business activity, provided
Licensor adheres to such standards in its own comparable businesses, and
(iv) all other limitations, restrictions and requirements of this Agreement. 
After the Effective Date, Licensor may periodically seek to establish additional
Quality Standards, in which case Licensor shall notify Licensee in writing of
any such additional proposed Quality Standards, and License shall reasonably
consider them in good faith.  As promptly as reasonably practicable, but in no
event later than thirty (30) days after being notified of such proposed
additional Quality Standards, Licensee shall notify Licensor in writing whether
it accepts or rejects such proposed additional Quality Standards.  If Licensee
accepts them, such additional Quality Standards shall be immediately effective
and shall supersede the standards referred to in subpart (i) of the definition
of Quality Standards to the extent of any conflict therewith, and Licensee shall
thereafter comply with the revised Qualified Standards within a reasonable
period of time.  If Licensee rejects the additional standards, Licensee shall so
notify Licensor in writing, including

 

5

--------------------------------------------------------------------------------


 

by providing its reasons for the rejection, and continue to comply with the
standards set forth in subpart (i) of the definition of Quality Standards.

 

Section 4.2            Inspections.  For the purpose of verifying Licensee’s
compliance with this Agreement, Licensor has the right to inspect the nature and
quality of the Services performed, marketed, promoted, offered for sale, sold,
rendered or otherwise commercialized on or after the Effective Date and the
materials created and used to promote the Services on or after the Effective
Date, but only to the extent any Marks are used on or in connection with any of
the foregoing.  In connection therewith: (a) Licensor or its authorized
representative shall have the right at any reasonable time or times during
regular business hours on reasonable notice to visit the facilities of Licensee
and, with appropriate supervision by and coordination with Licensee, a
representative sample of the locations where Services are delivered by Licensee
to inspect the processes and methods used in the delivery of Services;
(b) Licensee agrees to furnish Licensor, from time to time as reasonably
requested by Licensor, representative samples of all materials to which the
Marks are affixed and representative samples showing all other uses of the Marks
by Licensee, and (c) upon Licensor’s reasonable request, Licensee shall permit
Licensor to examine and audit documents, books and records pertaining to the
marketing, promoting, sale, quality, performance and other characteristics of
the Services as Licensor may reasonably require to verify that Services
delivered by Licensee meet the Quality Standards and that Licensee’s use of the
Marks are in full compliance with Licensee’s obligations under this Agreement. 
Notwithstanding the foregoing, (i) Licensor shall exercise its rights under this
Section 4.2 in a manner that does not unreasonably interfere with the Licensee’s
operation of its business, and (ii) Licensor may only inspect each of Licensee’s
facilities or request access to documents, books and records once in any twelve
month period or more frequently as may be reasonably necessary under the
prevailing circumstances with respect to the location or facilities to be
inspected.  Any information obtained by Licensor in connection with this
Agreement, including with respect to inspections or approvals hereunder shall be
considered “Confidential Information” and subject to the terms of the Purchase
Agreement.  Licensor shall keep all of such Confidential Information
confidential and use the Confidential Information solely for the purposes set
forth herein and not for any other commercial purpose.

 

Section 4.3            Corrective Actions.  If, at any time, the use of the
Marks or the performance, marketing, promotion, offering for sale, selling,
rendering or other commercialization of Services fail to meet the Quality
Standards or any other requirement of this Agreement and Licensor notifies
Licensee in writing of such failure (which notice shall describe, in reasonable
detail, which Quality Standard or other requirement is not being met and how the
use of the Marks or the Services fail to meet such Quality Standards or other
requirement), Licensee shall promptly take steps to bring such Services or other
activity into conformance.  If Licensee fails to cure such failure within sixty
(60) days of receiving such written notice of nonconformity, then Licensee shall
promptly cease using the non-conforming materials or cease performing,
marketing, promoting, offering for sale, selling, rendering or otherwise
commercializing the non-conforming Services under the Marks, as the case may be.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V

USE OF MARKS

 

Section 5.1            Limited License.  Licensee is authorized to use the Marks
hereunder only in connection with the marketing, sale and provision of the
Services, including use in its general publicity, advertising, instruction books
and other literature relating to Services.  Licensee and its Affiliates may also
use: (i) the Marks as part of its trade name or the trade name of any Affiliate
providing Services; and (ii) such trade names in connection with the general
business activities of Licensee or any such Affiliate. During the Term, Licensee
shall be permitted to refer to Licensor’s name in any third party (including
customers and suppliers) facing documents and materials to inform such third
parties of the transactions consummated pursuant to the Purchase Agreement,
provided any such documents or materials shall be deemed to be New Promotional
Materials subject to the requirements of Article 3.

 

Section 5.2            Appearance and Use of Marks.  Licensee shall comply with
the Quality Standards and Brand Guide.  In using the Marks, Licensee shall
indicate that the Marks are registered trademarks of Licensor.  Licensee agrees
to comply fully with all reasonable guidelines adopted from time to time by
Licensor for the purpose of distinguishing Licensor’s trademarks and preventing
confusion of Licensor with any other entity, provided that such guidelines are
applied by Licensor to all of its businesses using a name or mark containing
“TruGreen” and are set forth in the Brand Guide as it may be amended from time
to time in accordance with this Agreement.  In connection with any revision in
the Brand Guide adopted by Licensor requiring a change in Licensee’s use of the
Marks, Licensor shall give reasonable advance written notice of the revision. 
Licensee will implement the revision when, in the ordinary course of business
for reasons other than the revision: (i) new advertising, brochures and other
promotional materials are produced; (ii) new letterhead, forms, business cards,
and other printed materials are produced; (iii) new vehicles are acquired and
put into service; (iv) existing vehicles are repainted; (v) signage is repainted
or replaced; (vi) websites and other computer based applications are updated;
and (vii) any other materials containing the Marks are produced; provided that
Licensor shall reimburse Licensee for its reasonable out of pocket design and
external implementation costs incurred in connection with implementing any
revision to the Brand Guide except for costs specified in this Section 5.2(i) —
(vii).  For the avoidance of doubt, Licensee shall not be required to
discontinue using or destroy any materials bearing the Marks in existence at the
time of Licensor’s notice of a revision unless Licensor directs Licensee to do
so in writing.  If Licensor so directs Licensee, Licensor shall pay all costs
and expenses incurred by Licensee related to the replacement of any of the
affected materials or repainting of affected vehicles or signage.

 

Section 5.3            Compliance.  Licensee shall comply with all applicable
Requirements of Law pertaining to the proper use and designation of trademarks.

 

Section 5.4            Corrective Actions.  Licensee shall promptly cease any
use of the Marks upon written notice from Licensor under circumstances where in
the reasonable opinion of Licensor’s legal counsel such use of the Marks is
likely to result in an adverse claim against Licensor or Licensee by a third
party.

 

7

--------------------------------------------------------------------------------


 

Section 5.5            Cooperation.  Licensee shall supply Licensor with such
information concerning sales and delivery of the Services as Licensor may
reasonably request that are necessary to aid Licensor in the acquisition,
maintenance, and renewal of registrations of the Marks or for any other
purpose.  Licensee shall fully cooperate with Licensor (at Licensor’s expense)
in the execution, filing, and prosecution of any trademark or copyright
applications relating to Services that Licensor may desire to file and for that
purpose Licensee shall supply to Licensor such samples, labels and other similar
materials as may be required by Licensor.

 

Section 5.6            Keyword Agreements.  During the Term, Licensee shall not
enter into any Keyword Agreement.  Upon expiration or termination of this
Agreement, Licensee shall, at Licensor’s election, either terminate, assign or
modify any Keyword Agreement existing on the Effective Date to exclude the Marks
from the applicable keywords or search terms.

 

ARTICLE VI

OWNERSHIP AND VALIDITY OF MARKS

 

Section 6.1            Licensor’s Ownership.  Licensee admits the validity, and
Licensor’s ownership of, the Marks and agrees that any and all rights that might
be acquired by the use of the Marks by Licensee shall inure to the sole benefit
of Licensor.  Licensee admits and agrees that, as between the parties, Licensee
has been extended only a mere permissive right to use the Marks as provided in
this Agreement which is not coupled with any ownership interest.  If Licensee
obtains rights or interests in the Marks other than the rights granted under
this Agreement, Licensee hereby transfers, and shall execute upon Licensor’s
request documents or instruments necessary to transfer, those rights to
Licensor.

 

Section 6.2            Restrictions on Use or Registration, Avoidance of
Confusion.  Except as expressly set forth in this Agreement, Licensee shall not
use, in connection with any business or other commercial activity, or register
any trademark or Internet domain name consisting of or including “TruGreen” or
any of the Marks, or any other word or mark confusingly similar to any of the
foregoing.  Whenever the attention of Licensee is called by Licensor to any
confusion with Licensor’s business arising out of Licensee’s business activities
referred to in the previous sentence, Licensee will take prompt and appropriate
steps to remedy or avoid such confusion.  Notwithstanding the foregoing,
Licensor acknowledges and agrees that, as between the parties and except as
provided in Section 2.3, Licensee is the sole owner of the “LandCare” mark and
derivations thereof that do not include “TruGreen”, and Licensee is freely
permitted to register marks containing “LandCare” without “TruGreen”.  For
clarity, after the Term, Licensee shall be permitted to file applications to
register any mark containing the term “LandCare”, or variations thereof, alone
or with other terms.  Licensor will not oppose any registration by Licensee of
“LandCare” standing alone, “[     ] LandCare” or “LandCare [    ]”, so long as
“[   ]” is not “TruGreen”, another mark then owned by Licensor, or any other
word or mark confusingly similar to either.  If requested by Licensee, Licensor
will provide written consent to register any such mark if such consent is
required by Licensee to overcome an objection by a trademark examiner in the
U.S. Patent and Trademark Office to a pending application for such mark.  If the
examining attorney does not accept such written consent, the Licensor shall take
any other action reasonably requested by Licensee in connection with obtaining
such registration.

 

8

--------------------------------------------------------------------------------


 

Section 6.3            Infringement.  Licensee shall give Licensor prompt
written notice of any known or suspected infringements or other violations of
the Marks. Upon Licensor’s request, Licensee shall cooperate with Licensor (at
Licensor’s expense) in the enforcement and protection of the Marks.  Licensor
shall retain the first right to bring all actions and proceedings in connection
with infringement or misuse of the Marks at its sole discretion.  If Licensor
decides to enforce the Marks against an infringer, all costs incurred and
recoveries made shall be for the account of Licensor. If Licensor decides not to
enforce a Mark against an infringer, Licensee shall have the right to bring an
action in its name, joining Licensor as necessary, provided: (i) such action
shall be at Licensee’s sole cost and expense; (ii) Licensee reimburses Licensor
for its cost and expenses, excluding internal costs, of cooperating with
Licensee in pursuing the action; and (iii) Licensee shall have no right to
assert any claim or pursue any action with respect to the name and mark
“TruGreen” standing alone or any name or mark other than “TruGreen LandCare”.

 

Section 6.4            Covenant Not to Contest Validity.  Licensee will not,
directly or indirectly, at any time during the Term of this Agreement, and any
time thereafter do or cause to be done any act or thing disputing, attacking, or
impairing Licensor’s right, title or interest in or to the Marks.

 

Section 6.5            No Representations.  Licensee has no right, and shall not
represent that it has the right to bind or obligate Licensor in any way.

 

ARTICLE VII

CONSIDERATION

 

The rights and licenses granted under this Agreement are royalty free.

 

ARTICLE VIII

TERM AND TERMINATION

 

Section 8.1            Term.

 

(a)  This Agreement shall be in effect for seven (7) years from the Effective
Date unless terminated sooner pursuant to: (i) Section 8.1(b), in which event
the Agreement shall terminate on the Buyout Termination Date (as defined
herein), if Licensor makes the Termination Payment (as defined herein); or
(ii) Section 8.3 (with the period beginning on the Effective Date and ending on
(A) last day of the seventh (7th) year following the Effective Date, (B) the
Buyout Termination Date, or (C) the date of a termination in accordance with
Section 8.3, as applicable, being referred to as, the “Term”); provided,
however, that, the license granted hereunder shall continue after the Term, on
the terms set forth herein, solely for the purposes and the transition period
described in Section 8.4.

 

(b)  Licensor shall have a unilateral right (the “Buyout Right”) to elect to
terminate the license granted hereunder with such termination to be effective as
of the first anniversary of the Effective Date (the “Buyout Effective Date”) in
exchange for a payment to

 

9

--------------------------------------------------------------------------------


 

Licensee of Twelve Million Dollars ($12,000,000) (the “Termination Payment”). 
If Licensor does not provide Licensee with written notice of its election to
exercise its Buyout Right on or prior to the Buyout Effective Date, then such
Buyout Right shall lapse.  If Licensor elects to terminate the license granted
hereunder, Licensor shall pay Licensee the Termination Payment within thirty
(30) days after the Buyout Effective Date.  In the event Licensor exercises its
Buyout Right, the “Buyout Termination Date” shall be the third anniversary of
the Effective Date.

 

(c)  If Licensor exercises its Buyout Right, then upon the consummation of a
Sale Transaction (as defined in the Purchase Agreement), if the Incremental
Business EBITDA (as defined below) is equal to or greater than Zero Dollars
($0), then Licensee shall pay Licensor $2,000,000 within thirty (30) days
following the consummation of such Sale Transaction.  For each ten percent (10%)
increase in the Comparison Period EBITDA over the Baseline EBITDA, Licensee
shall pay Licensor an additional $500,000, up to a maximum incremental payment
amount pursuant to this sentence of $2,000,000.  For example, if the Comparison
Period EBITDA is twenty percent (20%) more than the Baseline EBITDA, then the
total payment pursuant to this Section 8.1(c) would be $3,000,000.  For the
avoidance of doubt, the maximum aggregate payment required under this
Section 8.1(c) would be $4,000,000.  “Incremental Business EBITDA” shall mean
the difference between (i) the Business EBITDA (as defined herein) for the
twelve month period ending on the date of the consummation of the Sale
Transaction, or if the consummation of the Sale Transaction is not on the last
day of a month, the last day of the month immediately preceding the date of the
consummation of the Sale Transaction (the “Comparison Period EBITDA”) minus
(ii) the Business EBITDA for the twelve month period ending on the Buyout
Effective Date, or if the Buyout Effective Date is not on the last day of a
month, the last day of the immediately preceding month (the “Baseline EBITDA”). 
“Business EBITDA” shall mean for the relevant time period, the amount equal to
the sum of (a) net earnings (or net loss) of the Acquired Companies (as defined
in the Purchase Agreement) on a consolidated basis for such period, but
excluding (without duplication): (i) any gains or losses from the collection of
the proceeds of any insurance policies or insurance settlements for capital
items, (ii) any income or gain or loss during such period from any prior period
adjustments resulting from any change in accounting principles in accordance
with GAAP, or (iii) any discontinued operations or disposition thereof
(collectively, “Net Income”), plus (b) to the extent (but only to the extent)
deducted in determining Net Income, without duplication, (I) all interest
expense for such period, (II) all charges against Net Income for such period for
federal, state and local income taxes, (III) all depreciation expenses for such
period, (IV) any extraordinary, unusual or non-recurring or non-cash loss or
expense, to the extent realized during such period, and (V) all amortization
expenses and management fees paid to an any affiliated party for such period,
minus (c) to the extent (but only to the extent) added in determining such Net
Income (1) all interest income during such period, and (2) any extraordinary,
unusual or non-recurring or non-cash income or gains, to the extent realized
during such period.  If the Acquired Companies engage in any subsequent
acquisition, joint venture (in either case using equity capital contributed by
Licensee or one of its Affiliates or debt, other than debt incurred pursuant to
a previously established revolving facility), disposition or similar
transaction, the effect of which would have an impact on calculation of Business
EBITDA, then Business EBITDA will be calculated without giving effect to any
item (a) through (c) generated by, resulting from or related to such
acquisition, joint venture, disposition

 

10

--------------------------------------------------------------------------------


 

or similar transaction (or the business acquired thereby).  At Licensor’s
request, Licensee shall provide a statement in reasonable detail and with
reasonable supporting documentation showing Licensee’s calculation of Comparison
EBITDA, Baseline EBITDA and the Incremental Business EBITDA.  In the event of
any dispute between the parties with respect to the determination of the amount
of the payment required under this Section 8.1(c), the parties hereto shall
submit such dispute to a neutral arbitrator in accordance with the arbitration
procedures under Article VIII of the Spray Agreement.

 

Section 8.2            Renewals or Extensions.  Licensee and Licensor may
mutually agree to extend the Term at or prior to the expiration of this
Agreement; provided, that in the event such Term is not extended, Licensee
acknowledges Licensee’s obligations to discontinue all uses of the Marks
required under Section 8.4.  For the avoidance of doubt, Licensor shall have no
obligation to agree to any extension of this Agreement.

 

Section 8.3            Termination By Licensor or Licensee.  In the event
Licensee materially breaches this Agreement and Licensor elects to give Licensee
written notice of such material breach, Licensee shall have sixty (60) days from
the receipt of such written notice to remedy the breach.  If the breach is not
remedied within said sixty (60) day period or if Licensee is not proceeding
diligently to cure such breach, Licensor shall have the right to terminate this
Agreement at any time thereafter by giving Licensee notice of such termination. 
Licensee may terminate this Agreement at any time for any reason.

 

Section 8.4            Cessation of Use of the Marks; Transition.  As of the end
of the Term, Licensee shall immediately cease and discontinue completely any and
all uses of the Marks; provided, however, that Licensee shall own the “LandCare”
portion of the Mark and shall be free to use “LandCare” in any of its businesses
or marks following the Term.  Without limiting the generality of the foregoing,
at such time Licensee shall (a) cease using and destroy all signage, letterhead,
business cards, contracts, invoices, purchase orders, forms, brochures,
advertising and promotional literature, and other materials of any kind
whatsoever containing the Marks and (b) promptly, and in any event within two
(2) Business Days after the end of the Term, change the name of any of its
Affiliates (including the Acquired Companies) that include the word “TruGreen”
to a name that does not include such word or any part thereof or any confusingly
similar words.  Licensee shall repaint or remove the Marks from all vehicles
bearing the Marks.  Licensee shall discontinue using any domain name containing
a Mark and remove the Marks from the content of any website used in the Business
or otherwise maintained by or for Licensee.  Notwithstanding the foregoing,
Licensee shall not be required to destroy materials retained by Licensee as
business records in the ordinary course of business.

 

Section 8.5            Survival.   The following provisions of this Agreement
shall survive the expiration or any termination hereof:  Sections 2.3(a), the
second sentence of Section 2.4, Section 5.6, Section 6.1, Section 6.4,
Section 8.1(c), Section 8.4, Article 9 and Article 10.  Any other provision of
this Agreement that by its nature should extend beyond the expiration or
termination of this Agreement in order to effectuate its intended purpose shall
also survive.

 

11

--------------------------------------------------------------------------------


 

ARTICLE IX

LIMITATIONS

 

Section 9.1            No Responsibilities.  Nothing in this Agreement shall be
construed as: (i) a warranty or representation by Licensor that the Marks or the
Services marketed, promoted or delivered using the Marks under the license
granted in this Agreement is or will be free from the rightful claim of third
parties by way of infringement or the like; (ii) a requirement that Licensor
shall file or prosecute trademark applications, secure copyrights, or maintain
registrations for trademarks, service marks, domain names or copyright in force
or notify Licensee of actions or failures to act with respect to applications or
renewals (subject to Section 6.3); (iii) an obligation that Licensor bring or
prosecute actions or suits against third parties for infringement or the like
(subject to Section 6.3); or (iv) granting by implication, estoppel, or
otherwise, licenses or rights under intellectual property rights of Licensor
other than to the Marks.  The foregoing does not affect any representations,
warranties or covenants under the Purchase Agreement.

 

Section 9.2            Disclaimer of Warranties.  EXCEPT AS EXPRESSLY SET FORTH
HEREIN, LICENSEE AGREES AND ACKNOWLEDGES THAT THE MARKS ARE LICENSED HEREUNDER,
AND THE RIGHTS UNDER SECTION 2.5 WILL BE TRANSFERRED AS IS, WITHOUT WARRANTY OF
ANY KIND, AND SUBJECT TO ALL EXISTING LICENSES AND RIGHTS GRANTED, AND THAT
LICENSOR DOES NOT MAKE, AND LICENSOR HEREBY SPECIFICALLY DISCLAIMS, ANY
REPRESENTATION OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR OR OTHER PURPOSE.  EXCEPT AS
EXPRESSLY SET FORTH HEREIN, LICENSOR MAKES NO REPRESENTATIONS AND EXTENDS NO
WARRANTIES, EXPRESS OR IMPLIED, AND ASSUMES NO RESPONSIBILITIES WHATSOEVER WITH
RESPECT TO THE PERFORMANCE, MARKETING, PROMOTION, OFFERING FOR SALE, SALE,
RENDERING OR OTHER COMMERCIALIZATION OF THE SERVICES.  THE FOREGOING DOES NOT
AFFECT ANY REPRESENTATIONS, WARRANTIES OR COVENANTS UNDER THE PURCHASE
AGREEMENT.

 

ARTICLE X

MISCELLANEOUS PROVISIONS

 

Section 10.1         Equitable Relief.  Licensee agrees that the Marks possess
special, unique, and extraordinary characteristics, which make difficult the
assessment of the monetary damage that Licensor would sustain by unauthorized
use of the Marks and that Licensor may suffer irreparable injury by such
unauthorized use of the Marks.  Licensee agrees that injunctive and other
equitable relief may be appropriate in the event of a breach of this Agreement
by Licensee; provided, however, that such relief shall not exclude other legal
remedies otherwise available.  The parties agree that in any such action,
Licensor shall not be required to post a bond.

 

Section 10.2         Indemnification.  (a) Licensee shall fully indemnify and
hold harmless Licensor and its Affiliates, and their officers, directors,
employees or agents, against

 

12

--------------------------------------------------------------------------------


 

any and all claims, losses, damages, expenses or liability asserted against or
suffered by them and arising out of (i) Licensee’s breach of this Agreement;
(ii) the performance, marketing, promotion, offering for sale, selling,
rendering or other commercialization of Services by Licensee under the Marks
after the Effective Date, whether or not such Services conform to the required
Quality Standards or Licensor has specifically approved the Services; or
(iii) any claim to the extent arising after the Effective Date that use of the
Marks by Licensee other than in accordance with the requirements of this
Agreement infringes or otherwise violates the intellectual property rights of
any third party.  Notwithstanding the foregoing, Licensee shall not be required
to indemnify or hold Licensor harmless from any claim or other matter to the
extent such claim or other matter relates to, arises from or is based on facts
which constitute, a breach of any of the representations, warranties or
covenants of Licensor and its Affiliates contained in the Purchase Agreement.

 

(b)  Licensor agrees to indemnify, defend and hold Licensee, its Affiliates and
their officers, directors, and employees harmless from any and all Claims,
including attorneys fees and other costs, that may be claimed or asserted
against Licensee its Affiliates, or any or all of the above mentioned persons or
their successors:  (1) arising or resulting directly or indirectly out of
Licensor’s or its Affiliates’ actual or proposed sale, promotion, or use of any
products or services sold or supplied by Licensor or its Affiliates bearing the
Marks, or out of any other actual or proposed use of the Marks by Licensor or
any of its Affiliates, in each case after the Effective Date; or (2) on account
of any actual or alleged trademark infringement arising out of the use of the
Marks by Licensee in strict accordance with, and pursuant to, the terms of this
Agreement, including for the avoidance of doubt, the scope of the license grant,
the Quality Standards and Brand Guide.

 

Section 10.3         Governing Law; Waiver of Jury Trial.

 

(a)  This Agreement shall be governed by and construed in accordance with the
internal laws (as opposed to the conflicts of law provisions) of the State of
New York.  Except as provided in Section 10.1, all actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any
federal court sitting in the Dispute Location; provided, however, that if such
federal court does not have jurisdiction over such action, such action shall be
heard and determined exclusively in any state court sitting in the state of the
Dispute Location.  Consistent with the preceding sentence, the parties hereto
hereby: (i) submit to the exclusive jurisdiction of any federal or state court
sitting in the Dispute Location for the purpose of any action arising out of or
relating to this Agreement brought by any party hereto; and (ii) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated by this Agreement may not be enforced in or by any of the
above-named courts.  “Dispute Location” means (a) Memphis, Tennessee for so long
as Licensee’s headquarters remains within the greater Memphis, Tennessee area,
and (b) thereafter Atlanta, Georgia.

 

13

--------------------------------------------------------------------------------


 

(b)  EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH OF THE
PARTIES HERETO HEREBY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATION IN THIS SECTION 10.3(b).

 

Section 10.4         Notices.  All notices, consents, waivers or other
communications required or permitted hereunder shall be in writing and shall be
deemed given or delivered when delivered personally or when received by
facsimile, email, registered or certified mail (postage prepaid, return receipt
requested) or by an internationally recognized private overnight courier
addressed as follows:

 

 

If to Licensee, to:

 

 

 

c/o The ServiceMaster Company

 

860 Ridge Lake Blvd.

 

Memphis, Tennessee 38120

 

Attention:

Corporate Manager

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

c/o Aurora Resurgence Management Partners, LLC

 

10877 Wilshire Boulevard, 21st Floor

 

Los Angeles, California 90024

 

Attention:

Joshua K. Phillips

 

Facsimile:

(310) 208-8952

 

Email: xxxxxx@aurorares.com

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

McDermott Will & Emery LLP

 

227 West Monroe Street, Suite 4700

 

Chicago, Illinois 60606

 

Attention:

Brooks B. Gruemmer

 

Facsimile:

(312) 984-7700

 

Email: xxxxxx@mwe.com

 

14

--------------------------------------------------------------------------------


 

 

If to Licensor, to:

 

 

 

c/o The ServiceMaster Company

 

860 Ridge Lake Blvd.

 

Memphis, Tennessee 38120

 

Attention:

General Counsel

 

Facsimile:

(901) 597-8025

 

Email: xxxxxx@servicemaster.com

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Sidley Austin LLP

 

One South Dearborn Street

 

Chicago, Illinois 60603

 

Attention:  Brian J. Fahrney

 

Facsimile:  (312) 853-7036

 

Email: xxxxxx@sidley.com

 

or to such other address as such party may indicate by a notice delivered to the
other party hereto.

 

Section 10.5         Assignment; No Third Party Beneficiaries.  This Agreement
(and the rights and obligations of either party under this Agreement) shall not
be assignable by Licensee without the prior written consent of Licensor;
provided, that the rights of Licensee may be assigned (in whole or in part),
without the consent of Licensor: (a) to one or more corporations all of the
outstanding capital stock of which is owned or controlled by Licensee or to one
or more general or limited partnerships or limited liability companies owned or
controlled by Licensee or the members of Licensee, the assignee agrees to be
bound by the terms of this Agreement in form and substance reasonably
satisfactory to Licensor; (b) for collateral purposes, to any person providing
financing to Licensee or its Affiliates; or (c) to any third party to which all
of Licensee’s equity is transferred or to which Licensee transfers all or
substantially all of its assets or the Business, provided that in the case of
this clause (c), prior to such assignment Licensee delivers to Licensor the
written agreement of such assignee, in form and substance reasonably acceptable
to Licensor, agreeing to be bound by the terms of this Agreement; provided,
however, that in connection with any assignment under subpart (c) Licensor’s
consent shall be required, in its sole discretion, prior to any assignment or
transfer of this Agreement to a Competitor of Licensor.  For purposes hereof, a
“Competitor of Licensor” shall mean a business which generates either (i) $10
Million or more of revenue or (ii) an amount equal to more than 25% of its
revenue, from the sale of services or products that are substantially the same
as the services or products then being offered by Licensor or any of its
Affiliates.  No such assignment shall relieve Licensee of its obligations
hereunder.  Any assignment in violation of this Section 10.5 shall be null, void
and without effect.  Licensor may assign this Agreement, and any of its rights
under this Agreement, and may delegate any of its duties under this Agreement to
any third party to which it transfers the Marks provided that prior to such
assignment Licensor delivers to Licensee the written agreement of such assignee
agreeing to be bound by the terms of this Agreement.  This Agreement shall be
binding upon and inure solely to the benefit of the

 

15

--------------------------------------------------------------------------------


 

parties hereto and their successors and permitted assigns.  Nothing in this
Agreement, expressed or implied, is intended or shall be construed to confer
upon any Person other than the parties and successors and assigns permitted by
this Section 10.5 any right, remedy or claim under or by reason of this
Agreement.

 

Section 10.6         Entire Agreement; Amendments.  This Agreement and the
Exhibits referred to herein, and the Purchase Agreement contain the entire
understanding of the parties hereto with regard to the subject matter contained
herein or therein, and supersede all other prior representations, warranties,
agreements, understandings or letters of intent between or among any of the
parties hereto.  This Agreement shall not be amended, modified or supplemented
except by a written instrument signed by an authorized representative of each of
the parties hereto.

 

Section 10.7         Waivers.  Any term or provision of this Agreement may be
waived, or the time for its performance may be extended, by the party or parties
entitled to the benefit thereof as provided in this Section 10.7.  Any such
waiver shall be validly and sufficiently authorized for the purposes of this
Agreement if, as to any party, it is authorized in writing by an authorized
representative of such party (which, with respect to Licensor, shall only be an
officer of Licensor).  The failure of any party hereto to enforce at any time
any provision of this Agreement shall not be construed to be a waiver of such
provision, nor in any way to affect the validity of this Agreement or any part
hereof or the right of any party thereafter to enforce each and every such
provision.  No waiver of any breach of this Agreement shall be held to
constitute a waiver of any other or subsequent breach.

 

Section 10.8         Partial Invalidity.  Wherever possible, each provision
hereof shall be interpreted in such manner as to be effective and valid under
applicable Requirements of Law, but in case any one or more of the provisions
contained herein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such provision shall be ineffective to the extent,
but only to the extent, of such invalidity, illegality or unenforceability
without invalidating the remainder of such invalid, illegal or unenforceable
provision or provisions or any other provisions hereof, unless such a
construction would be unreasonable.

 

Section 10.9         Execution in Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be considered an original
instrument, but all of which shall be considered one and the same agreement, and
shall become binding when one or more counterparts have been signed by each of
the parties hereto and delivered to Licensor and Licensee.  Delivery of an
executed counterpart of a signature page to this Agreement by electronic
transmission (including email or facsimile) shall be as effective as delivery of
a manually executed counterpart of this Agreement.

 

[Signature Page Follows]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

TRUGREEN LANDCARE L.L.C.

 

By: TruGreen Companies L.L.C., its managing member

 

By: ServiceMaster Consumer Services Limited Partnership, its manager

 

By: ServiceMaster Consumer Services, Inc., its general partner

 

 

 

 

By:

 /s/ Mark W. Peterson

 

 

Name: Mark W. Peterson

 

 

Title: Senior Vice President & Treasurer

 

 

 

 

 

 

 

TRUGREEN COMPANIES L.L.C.

 

By: ServiceMaster Consumer Services Limited Partnership, its manager

 

By: ServiceMaster Consumer Services, Inc., its general partner

 

 

 

 

By:

 /s/ Mark W. Peterson

 

 

Name: Mark W. Peterson

 

 

Title: Senior Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

Marks

 

GRAPHIC [g109791km05i001.jpg]

 

Word Mark

 

TRUGREEN LANDCARE

Goods and Services

 

IC 037. US 100 103 106. G & S: Installation and maintenance of landscape
irrigation systems; landscape pesticide application; landscape snow and ice
removal. FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

 

 

 

 

 

IC 042. US 100 101. G & S: Landscape gardening and design for others; flower,
tree, shrub and lawn planting and maintenance for others; landscape tree and
shrub care. FIRST USE: 19990600. FIRST USE IN COMMERCE: 19990600

 

trugreenlandcare.com

trugreenlandcare.net

trugreen-landcare.com

trugreenlandcare.org

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Brand Guide

 

GRAPHIC [g109791km05i001.jpg]

 

BRAND GUIDE BOOK

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1: LOGO USAGE

 

SECTION 2: COLOR PALETTE

 

SECTION 3: TYPOGRAPHY

 

SECTION 4: INTELLECTUAL PROPERTY

 

--------------------------------------------------------------------------------


 

SECTION 1

LOGO USAGE

 

GRAPHIC [g109791km05i002.jpg]

TruGreen LandCare logo one color. Entire logo is PMS 347C

 

 

GRAPHIC [g109791km05i003.jpg]

TruGreen LandCare logo black.

 

LOGO / COLOR BREAKDOWN

 

Shown above is the TruGreen LandCare® logo in full color and black. CMYK values
can be found in the color section.

 

GRAPHIC [g109791km05i002.jpg]

The full-color logo should be used in broadcast and all color print materials
including, but not limited to, direct mail advertising and corporate
communications.

 

GRAPHIC [g109791km05i003.jpg]

The solid black logo should be used for materials that do not allow for color,
such as faxes and some newspapers.

 

LOGO: RECOMMENDED USAGE

 

Shown above is the TruGreen LandCare® logo in full color and black. CMYK values
can be found in the color section.

 

--------------------------------------------------------------------------------


 

[g109791km05i004.jpg]

The solid black logo should be used for materials that do not allow for color,
such as faxes and some newspapers.

 

LOGO: CLEARSPACE

 

The minimum distance between the TruGreen LandCare® logo and any other graphical
element or the edge of the page should be at least 1/3 the height of the logo.

 

--------------------------------------------------------------------------------


 

[g109791km05i005.jpg]

 

 

Do not place the logo on high-contrast backgrounds.

 

Do not scale the logo disproportionately.

 

 

 

[g109791km05i006.jpg]

 

[g109791km05i007.jpg]

 

 

 

Do not place the logo within another shape.

 

Do not recreate the logo with an alternate typeface.

 

 

 

[g109791km05i008.jpg]

 

 

 

 

 

Do not create screened-down versions of the logo.

 

Do not change the color of the logo.

 

LOGO: HOW NOT TO USE THE LOGO

 

Here are a number of things to avoid when placing the logo into communication
materials. Consistency in appearance is extremely important. These guidelines
should be followed without exception.

 

--------------------------------------------------------------------------------


 

SECTION 2

COLOR PALETTE

 

[g109791km05i009.jpg]

 

[g109791km05i010.jpg]

 

PRIMARY COLOR PALETTE

 

These are the primary colors for the TruGreen LandCare® brand. Included as
available are the pantone numbers and CYK values.

 

--------------------------------------------------------------------------------


 

SECTION 3

TYPOGRAPHY

 

The primary TruGreen LandCare® font is Interstate, including several variations
of widths and weights.

·Use Interstate Black Condensed for primary headlines and subheads.

· Interstate Black Compressed may be used for headlines and subheads when space
is limited.

·Use Interstate Light for body copy.

·Use Interstate Black and Light Italic for emphasis within body copy.

· Large headlines and subheads are generally set in TruGreen Green (when
background is white).

·Body copy is generally in black.

 

[g109791km05i011.jpg]

 

TYPEFACE

 

TruGreen LandCare’s brand typefaces are shown here along with descriptions of
specific usage.

 

--------------------------------------------------------------------------------


 

SECTION 4

INTELLECTUAL PROPERTY

 

INTELLECTUAL PROPERTY

 

The ® mark should be used with every use of “TruGreen LandCare” in a headline or
as a free-standing logo, and with the first mention in body copy. The ® should
not be used when TruGreen LandCare is used as a noun (e.g. the possessive term,
TruGreen LandCare’s).

 

--------------------------------------------------------------------------------